Atkinson, J.
1. The father has no right of action under the act of October 27th, 1887 (Acts 1887, p. 43), for the homicide of a minor child, if the mother was in life at the time of the homicide. If, in such case, she died without bringing an action for the homicide, no such right of action survived to, or was conferred upon, the father by the above recited act.
2. Construing all together the allegations of the plaintiff’s declaration, it was manifestly intended to be an action for the homicide of his minor son, and cannot be construed as an action for the services of such son. Judgment affirmed.
Samuel H. Sibley, for plaintiff'.
Joseph B. & Bryan Cumming and M. P. Reese, for defendant.